Citation Nr: 1404235	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  08-32 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for the service-connected residuals of a cervical spine injury with degenerative joint disease.

2.  Entitlement to service connection for degenerative joint disease of the acromioclavicular joint of the left shoulder.

3.  Entitlement to service connection for a ventral hernia.
 
4.  Entitlement to service connection for an umbilical hernia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from March 1992 to July 1992 and from October 2003 to March 2005.  Additionally, in consideration of development conducted pursuant to the Board's August 2010 remand in this matter, the Board finds that the Veteran may have had an additional period of active service from September 2, 2005, to November 9, 2005.  

A DD Form 220 (Active Duty Report) indicates that for this period, through a National Guard of the United States unit, he served in an Active Duty Special Work (ADSW) status from September 2, 2005, to November 9, 2005, in support of Hurricane Katrina relief efforts.  A National Guard Retirement Points history statement correspondingly indicates 69 days of active duty points during the one-year period from May 17, 2005, to May 16, 2006.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2007 by the RO.

The Virtual VA paperless claims processing system includes the Veteran's service personnel records, which are also associated with the paper claims file, and a November 2013 Informal Hearing Presentation submitted by the Veteran's representative.  The Veterans Benefit Management System does not include any additional documents pertinent to the present appeal.

The issues of service connection for a ventral and an umbilical hernia have been bifurcated by the Board into separate issues, as indicated in the title page of this document, for the purpose of clarity in development and adjudication.  These matters are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is shown to have degenerative joint disease of the left shoulder and a left shoulder strain that as likely as not had its clinical onset during service in 2004 in Iraq. 

2.  The service-connected cervical spine disability was manifested at the VA examination in April 2007 by limitation of forward flexion to 45 degrees and combined range of motion of 260 degrees, and at the October 2011 VA examination by forward flexion of 35 degrees and combined range of motion of 210 degrees; these examination findings were made with consideration of functional limitation due to pain, and are the most probative evidence of record as to the Veteran's level of disability.

3.  For the period of the appeal, all neurological testing referable to the service-connected cervical spine disability was normal or negative, so that separate ratings for neurological disability are not warranted, and there was no additional functional limitation on repetitive testing or due to factors such as pain, incoordination or fatigability; the Veteran indicated no additional functional limitation with flare-ups; and the Veteran indicated he experienced no incapacitating episodes.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his left shoulder disability manifested by degenerative joint disease of the acromioclavicular joint and strain are due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101(3), 1101(3), 1154, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).

2.  The criteria for the assignment of an initial rating in excess of 10 percent for the service-connected residuals of a cervical spine injury with degenerative joint disease are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.71a including Diagnostic Codes 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

As the Board grants the Veteran's claim for service connection for degenerative joint disease of the acromioclavicular joint of the left shoulder in this decision, no further discussion of VA's duty to notify and assist is needed with respect to that issue.

With respect to the claim for increase, the Veteran received VCAA notice for the claim for service connection for cervical spine disability in March 2007 and April 2007.  In May 2007 the claim for service connection for cervical spine disability was granted, thus fulfilling the purpose of VCAA notice.  The claim was not only substantiated, it was proven.  The matter of a higher initial rating for the disability arises from a March 2008 Notice of Disagreement with the initial rating assigned.  The receipt of the notice of disagreement does not give rise to a further duty to notify.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

Pursuant to the Board's August 2010 remand in this matter, the RO sent the Veteran a letter requesting that he provide that names and addresses of any and all health care providers who have provided treatment for his claimed disorders, and was further informed that he could alternatively obtain and provide such information himself.  

This letter was issued in compliance with the Board's August 2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (entitlement to compliance with remand instructions of the Board).

However, the Veteran did not respond to the August 2010 letter, so that VA did not have sufficient information to seek and obtain further relevant records of treatment in this matter.  The duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Veteran's lack of response to the August 2010 letter constituted a failure to cooperate in the development and adjudication of his claim, and is a factor in the Board's decision to now finally adjudicate certain of the claims on appeal based on the evidence currently of record.

Also, in compliance with the Board's August 2010 remand instructions, the RO obtained additional records from the service department.  As described, the Board has determined that the Veteran had an additional period of active duty from September 2, 2005, to November 11, 2005, as described in the introduction section of this decision, above.  Stegall, 11 Vet. App. at 271. 
  
With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

As will be discussed, an October 2011 VA examination was based on review of the claims file, examination of the Veteran, and history as provided by the Veteran.  The findings with respect to the Veteran's cervical spine disability were well-explained and based on a history that is consistent with what is shown in the claims file.  

Thus, the findings and opinions provided with respect to this condition are sufficient for adjudication of the claim and are of a high probative weight, and in this regard the examination report is prepared in substantial compliance with the Board's August 2010 remand instructions.  Stegall, 11 Vet. App. at 271. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for a higher initial rating for cervical spine disability.  Essentially, all available evidence that could substantiate the claim has been obtained.  


Service Connection for Degenerative Joint Disease of the Left Shoulder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

With chronic disease as listed at 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

For such disabilities as are listed as chronic, service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

As noted, the Veteran had active service from March 1992 to July 1992 and from October 2003 to March 2005.  He had additional active service when he served in an Active Duty Special Work (ADSW) status from September 2, 2005, to November 9, 2005, in support of Hurricane Katrina relief efforts.  

The Veteran was awarded a Combat infantryman Badge for a period of service in Iraq in May 2004.  

At VA treatment in August 2005, approximately six months after discharge from his second period of active service, for which he received the Combat Infantryman Badge, the Veteran complained of having left neck and left shoulder pain.  He stated he was in a roll-over motor vehicle accident during his tour in Iraq.  He described a constant pain as though it needed to be "popped."  He stated that the pain radiated from the left cervical region down his shoulder, but never into his arms or hands.  The X-ray studies of the cervical spine showed no obvious deformities and were within normal limits.  There is no indication that X-ray studies of the left shoulder were taken.  The diagnosis was that of left neck and shoulder pain.

At VA treatment in January 2006, the Veteran reported in being involved in a motor vehicle accident in Iraq in 2004, resulting in neck pain.  He was noted to have pain and stiffness since the injury, and to have been treated with NSAIDs and physical therapy.

At VA treatment in April 2007, the Veteran was noted to have had neck pain since a rollover accident in Baghdad.  On VA examination, he was noted to have a boggy left trapezius muscle and limited motion of the cervical spine, including limited side bending to the left and rotation to the left.  Range of motion of the shoulders was full, bilaterally.

At an April 2007 VA examination, the Veteran described suffering injuries from a motor vehicle accident in 2004 while stationed in Iraq when his military vehicle suffered a rollover accident following a fall of 9 feet into a ravine.  At the time of VA examination in April 2007, he complained of having chronic pain in the left cervical spine and trapezius region of the cervical spine.  

The examiner originally diagnosed the Veteran as having the residuals of cervical spine injury with degenerative joint disease in his typewritten report.  He commented that the pain in the trapezius was referred pain from the service spine condition.  

However, after preparing the typewritten report, and then reviewing results of X-rays, the VA examiner added a handwritten diagnosis of degenerative joint disease of acromioclavicular joint of the left shoulder.

At VA treatment in February 2008, the Veteran received physical therapy after being referred for neck pain.  Palpation revealed severe taut and tender muscles bands in the upper trapezius, bilaterally, and on the left especially.  The diagnosis was that of myofascial pain syndrome.  

At the VA examination in October 2011, the Veteran was tender to the trapezius muscle just to the left of the midline and the cervical area.  

At the VA examination in October 2011, the examiner noted that, when the Veteran attended a VA examination in April 2007, there was no indication of a shoulder problem.  The Veteran indicated that he injured his left shoulder while doing lifting in Iraq, rather than during the later motor vehicle accident in Iraq.  The Veteran added that he had had left shoulder pain since he being injured it in 2004.
 
An examination of the left shoulder revealed pain on abduction at 140 degrees and further range of motion to 150 degrees.  Forward elevation was limited by pain to 130 degrees.  External rotation was limited by pain to 50 degrees. The diagnosis was residuals left shoulder strain.  The examiner opined that the Veteran's left shoulder disability was not related active service based on the April 2007 VA examination results.  

However, the Board notes, the October 2011 VA examiner overlooked X-ray studies and diagnosis of degenerative joint disease of the left shoulder at the April 2007 VA examination, and the Veteran's complaints of having pain in the left shoulder in August 2005.

It is also noteworthy that, based on X-ray studies of the left shoulder in October 2011, the reviewing radiologist found mild inferior spurring along the acromion process and the possibility of a rotator cuff abnormality that could not be entirely excluded; it was indicated the findings were stable and there were no significant interval changes since the previous X-ray studies of the left shoulder April 2007.

The Board finds the Veteran's descriptions of injuring his left shoulder during lifting in Iraq to be consistent with circumstances and conditions of the Veteran's service in Iraq.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  This was war zone service in Iraq for which a Combat Infantryman Badge was awarded.  Both X-ray studies of the left shoulder post-service revealed findings positive for degenerative joint disease.  

The Board therefore finds the Veteran's reporting of symptoms of left shoulder symptoms from Iraq forward to be competent and credible evidence of current disability and continuity of symptomatology of degenerative joint disease of the left acromioclavicular joint, a chronic conditions insofar as it is a form of arthritis, see 38 U.S.C.A. § 1101(3); C.F.R. §§  3.303(b), 3.309(e).  

In this regard, the diagnoses of degenerative joint disease of the left shoulder in April 2007 and left shoulder strain in October 2011, at VA examinations, are sufficient to establish by X-ray and clinical examination evidence, respectively, that such current disability as contended by the Veteran exists.  

Therefore, applying the benefit of the doubt rule, service connection for left shoulder disability, diagnosed at VA examination in April 2007 as degenerative joint disease of the left shoulder, and diagnosed at VA examination in October 2011 as left shoulder strain, is warranted.  


Higher Initial Rating for Cervical Spine Disability
  
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an initial rating claim as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.   

A 10 percent rating is warranted for cervical spine disability where there is forward flexion of greater than 30 degrees but not greater than 40 degrees, or combined range of motion greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height. See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine.             

The next higher rating of 20 percent rating is warranted where there is forward flexion of the cervical spine of greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted where there is forward flexion of the cervical spine limited to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted where there is unfavorable ankylosis of the entire spine.  Id.             

As instructed by Note (1) to the General Rating Formula for Diseases and Injuries of the Spine, if that formula is used, the rater is to separately evaluate any associated objective neurologic abnormalities.

Note (2) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation are zero to 80 degrees.  The normal combined range of motion of cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least one week but less than 2 weeks during the past 12 months. 

A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is warranted for incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months. 

A 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

At the April 2007 VA examination, the Veteran performed forward flexion of the cervical spine to 45 degrees, backward extension (posterior flexion) to 50 degrees (considered for purposes of VA disability to be the normal range of backwards extension of 45 degrees), left lateral flexion to 40 degrees, right lateral flexion to 40 degrees, right rotary flexion to 45 degrees, and left rotary flexion to 45 degrees.  

The Veteran denied any additional weakness or restricted range of motion of any aspect of the spine during flares and denied any radiculopathy of the cervical or lumbar spine.  

On examination, there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive stress testing against resistance times three with the cervical spine.  It was indicated that, during flares at work as a correctional officer, he would work through the pain and take analgesics with ease of symptoms over a few hours regarding both the cervical and the lumbar spine.  

At VA treatment in 2007 and 2008, the Veteran was noted to have pain, stiffness, and flare-ups of the cervical spine.  

On examination of the cervical spine for purposes of treatment in April 2007, the Veteran was noted to have limited side bending to the left and rotation to the left.

On physical examination for purposes of treatment in February 2008, the Veteran was noted to have "decreased  range of motion of the cervical spine in all planes, with decrease about 50% in extension, and lateral rotation and lateral bending, with pain at end range."  He had cracking and popping with ranging.  Reflexes were present and symmetrical at the biceps and triceps, and brachioradialis.  Sensation and strength were intact through both upper extremities.  Palpation revealed severe taut and tender muscle bands in the upper trapezius, bilaterally, left especially, as well as posterior cervical and scalene.

At the VA examination in October 2011, the Veteran was tender to the trapezius muscle just to the left of the midline and the cervical area.  Forward flexion was limited by pain to 35 degrees.  Backward extension was limited by pain to 30 degrees.  Lateral flexion was limited by pain to 35 degrees.  Backward extension was limited by pain to 30 degrees.  Lateral flexion was limited by pain to 10 degrees to the left and 30 degrees to the right.  Rotation was limited by pain to 40 degrees to the left and 65  degrees to the right. With three repetitions there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination.  The upper extremity reflexes were 3+ bilaterally.  Muscle tone and strength were normal.  There was no sensory loss with monofilament testing. 

The Board affords the detailed findings of the April 2007 and October 2011 VA examiners greater probative weight than the February 2008 VA clinician's finding of "decreased  range of motion of the cervical spine in all places, with decrease about 50% in extension, and lateral rotation and lateral bending, with pain at end range."   If the approximate ranges of motion as expressed by the January 2008 VA clinical were taken literally and at face value, a 20 percent rating for cervical spine disability would be warranted based on combined range of motion of 170 degrees (1/2 of full range of motion of 340 degrees ) and based on limitation of flexion of 22.5 degrees (1/2 of full flexion of 45 degrees).  However, the April 2007 and October 2011 VA examiners' findings are more reliable and are much better supported with underlying data.  

The VA examiners' findings are supported by actual measurements of range of motion and more detailed examination findings, and are therefore afforded a much higher probative weight than the February 2008 findings at treatment.  The Board will therefore utilize the April 2007 and October 2011 VA examination findings for rating purposes.

As noted, at the VA examination in April 2007, forward flexion was 45 degrees.  Combined range of motion was 260 degrees.  At the October 2011 VA examination, forward flexion was 35 degrees, and combined range of motion was 210 degrees, with pain expressly being the limiting factor in the measured ranges of motion.   All neurological testing was negative, so that separate ratings for neurological disability are not warranted, and there was no additional functional imitation on repetitive testing or due to factors such as pain, incoordination or fatigability.  

The Veteran indicated no additional functional limitation with flare-ups.  The X-ray studies have not shown abnormal spinal contour; no muscle spasm or guarding has been found at treatment or on examination.  

As a result, the April 2007 and October 2011 examination findings, which are the examination findings of greatest probative weight, warrant no more than a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine.             

These examination results do not meet the criteria for the next higher rating of 20 percent, based on forward flexion of the cervical spine being greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Additionally, as the Veteran indicated at the VA examinations that he did not experience incapacitating episodes due to cervical spine disability, an alternative  higher rating is not warranted pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

As the preponderance of the evidence is against an initial rating in excess of 10 percent for residuals of a cervical spine injury with degenerative joint disease for the full rating periods subject to this appeal, a higher "staged" rating is not warranted for any applicable period and the benefit of the doubt is not for application in resolution of the Veteran's claim for a higher initial rating.

The Board has considered whether this case should be referred to the Director, Compensation Service, for extraschedular consideration for rating of the Veteran's service-connected cervical spine injury with degenerative joint disease.  

The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).  

In this case, the rating has been established primarily on range of motion, to include as limited by pain and other factors, at VA examinations, and negative or normal neurological findings at two VA examinations.  The evidence indicates no exceptional or unusual factors.  The Veteran has indicated that he has not experienced incapacitating episodes.  At the April 2007 VA examination the Veteran indicated that flare-ups were alleviated by analgesics, and at the October 2011 VA examination, the Veteran indicated that he used ibuprofen and a muscle relaxant and that the condition had no impact on his occupation.  

Consequently, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008) (if the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required). 


ORDER

Service connection for disability of the left shoulder manifested by degenerative joint disease of the acromioclavicular joint of left shoulder and strain is granted.

An initial rating in excess of 10 percent for the service-connected residuals of a cervical spine injury with degenerative joint disease is denied.

  
REMAND

The Veteran seeks service connection for a ventral hernia and an umbilical hernia.  At VA treatment in March 2007, he was noted to have a ventral hernia and an umbilical hernia.  It was indicated he was to receive treatment for these conditions.  

In August 2010, the Board remanded this matter for a VA examination and opinion as to whether the ventral hernia or umbilical hernia began during service or are related to any incident of service.  

At an October 2011 VA examination, it was indicated by history that, in October 2008, the umbilical hernia was repaired, but the RO has not sought to obtain the October 2008 records of hernia repair.  Additionally, the ventral hernia, as diagnosed at VA in Mach 2007, was not discussed in the October 2011 examination report.

The Veteran has contended that the hernias were a result of heavy lifting during a period of what he contended to be active duty from September 2005 to November 2005.  

The Board requested that the RO obtain additional information from the service department and inform the examiner as to whether it found that the Veteran's period of service from September 2005 to November 2005 was active duty service.  As discussed, after reviewing documents obtained by the RO, the Board has found this period to be a period of active service.  The examiner appears to have assumed that a period of described deployment in September 2005 was a period of active duty; however, he was not expressly informed that this was a period of active military service that lasted from September 2, 2005, to November 9, 2005, for VA purposes.  Rather, the October 2011 VA examiner recounted in his report that the Veteran served on active duty from October 2003 to March of 2005.  

The RO should seek to obtain app private or VA records of treatment or repair of diagnosed ventral and umbilical hernias and the Veteran should be scheduled for a new VA examination for an opinion as to whether either his ventral or umbilical hernia began during active service or was related to any period of active service.   See 38 U.S.C.A. § 5103A(a)-(d) (duty to assist); Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant's entitlement to substantial compliance with Board remand instructions).

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to have him identify all records of VA and non-VA health care providers who have treated a ventral or umbilical hernia at any time since service.  

This should specifically include a request for information as to where his umbilical hernia was repaired in October 2008, as discussed in the October 2011 VA examination report.

After obtaining any appropriate authorizations for release of medical information, the RO should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include all VA records of treatment or repair of the Veteran's diagnosed ventral or umbilical hernias from active service forward.

The records sought should also include all identified VA or private records of umbilical hernia repair in October 2008, as discussed in the October 2011 VA examination report.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
 
2.  Once all available relevant medical records have been received, the RO should have the Veteran scheduled for a VA examination for the purpose of determining whether it is at least as likely as not that the Veteran has a current ventral or umbilical hernia, or post-operative residuals of a current ventral or umbilical hernia, that began during service or is related to some incident of service.  

The examiner should be advised that the Veteran had active service from March 1992 to July 1992, from October 2003 to March 2005, and, in active duty special work status in support of relief efforts in the aftermath of hurricane Katrina, from September 2, 2005, to November 11, 2005. 

The examiner should be advised that the claims file contains VA treatment records showing that the Veteran was diagnosed as having a ventral hernia and an umbilical hernia in March 2007.  

The examiner should take a complete history from the Veteran as to the onset, progression, and, if applicable, the surgical repair, of his diagnosed ventral and umbilical hernias.

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should indicate whether the Veteran has an umbilical hernia or post-operative residuals of an umbilical hernia, and whether the Veteran has a ventral hernia or post-operative residuals of a ventral hernia.

For each such diagnosed ventral hernia or umbilical hernia, or post-operative residuals, the examiner should indicate whether it is at least as likely as not that the hernia began during active service, was chronically worsened during active service, or is related to any incident of service. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important 'that each disability be viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the claims file must be made available to the examiner for review.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the RO should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


